Citation Nr: 0010579	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 19, 
1985, for a total disability evaluation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The veteran appealed the effective 
date assigned by the RO in October 1993 and the Board denied 
the benefit sought on appeal in a March 1999 decision, which 
the veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In June 1999, the 
Secretary of VA and the veteran's representative filed a 
"Joint Motion for Remand and to Stay Further Proceedings," 
and the Court, in an Order dated on July 2, 1999, vacated the 
Board's March 1999 decision and remanded the appealed matter 
to the Board for additional development consistent with the 
discussion set forth in the joint motion for remand.  


REMAND

The veteran has disagreed with the effective date that the RO 
assigned for the 1993 grant of a total rating based on 
individual unemployability.  In the March 1999 decision, the 
Board denied the benefit sought on appeal after finding that 
the claim, which had been already denied on appeal by the 
Board in December 1981, had been reopened by the veteran on 
February 3, 1982, and that entitlement to a total rating 
based on individual unemployability had arisen on August 19, 
1985.  The pertinent regulation provides that the effective 
date to be assigned will be the date of receipt of the claim 
or the date when entitlement arose, whichever is later, and 
it was noted by the Board in that decision that it was on 
August 19, 1985, not earlier, when the schedular criteria for 
a total rating based on individual unemployability were met 
in this particular case.

In the joint motion for remand of June 1999, the Secretary of 
VA and the veteran's representative explained that, while the 
Board had correctly noted that the veteran had failed to meet 
the schedular criteria for a total rating based on individual 
unemployabilty, pursuant to 38 C.F.R. § 4.16(a), the Board 
had failed to provide any discussion with regard to the 
veteran's entitlement to such a total rating pursuant to 
§ 4.16(b), which reads as follows:

It is the established policy of [VA] that 
all veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

38 C.F.R. § 4.16(b) (1975).

In their joint motion for remand, the Secretary of VA and the 
veteran's representative also noted that it did not appear 
that the RO had addressed the question of whether a January 
1982 [private] psychiatric report submitted by the veteran 
constituted an informal claim for an increased rating for the 
service-connected anxiety neurosis, pursuant to 38 C.F.R. 
§ 3.157, and that, accordingly, a remand was in order for re-
adjudication of the claim for a total rating based on 
individual unemployability and an increased rating for the 
service-connected anxiety neurosis.

In view of the above, the Board finds that a remand is in 
order at this time.  

Also, the Board is of the opinion that, prior to such 
development, the RO should consider referral of the issue of 
the propriety of a March 1982 rating decision which found 
clear and unmistakable error in prior rating decisions and 
re-classified two service-connected disabilities (transverse 
myelitis of the first lumbar segment and anxiety neurosis) as 
a single disability.  The matter on appeal is hereby REMANDED 
to the RO for the following action:

1. The RO should consider referral to 
Central Office or other appropriate 
authority the issue of the propriety of a 
March 1982 rating decision which found 
clear and unmistakable error in prior 
rating decisions and re-classified two 
service-connected disabilities (transverse 
myelitis of the first lumbar segment and 
anxiety neurosis) as a single disability.  
Specifically what were the organic and 
psychiatric aspects of a single disability 
in this case so as to support the findings 
of a single evaluation?  

2.  The RO determine whether the 
submission of the aforementioned January 
1982 private psychiatric report 
constituted an informal claim for an 
increased rating for the service-connected 
anxiety neurosis.  If the RO determines 
that it did, the RO should then adjudicate 
the issue.

3.  In light of the joint motion, the RO 
should refer the February 1982 claim for a 
total rating for compensation on the basis 
of individual unemployability to the 
appropriate authority.  See 38 C.F.R. 
§ 4.16(b) (1999). 

4.  The RO shall comply with every element 
addressed in the joint motion for remand.

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claim for VA benefits.  The veteran 
is advised that he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

